      Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 1 of 22 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

 PROMIER PRODUCTS, INC.,                            )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 ) CASE NO.:
                                                    )
 ORION CAPITAL, LLC,                                ) JURY DEMAND
                                                    )
         Defendant.                                 )
                                                    )
                                                    )

                      COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff PROMIER PRODUCTS, INC. (“Plaintiff” or “Promier”), by and through its

attorneys, submits this complaint for declaratory judgment against Defendant ORION CAPITAL,

LLC (“Defendant” or “Orion Capital”), and states as follows:

                                     NATURE OF THE CASE

        1.      This dispute arises in light of a failed business arrangement between the parties. In

April 2020, in the wake of the global COVID-19 pandemic, Promier, traditionally a developer and

seller of innovative flashlights, work lights and batteries, opted to use its business relationships

with Chinese manufacturers to supply various state agencies across the country with personal

protective equipment (“PPE”) which was in extreme shortage due to the pandemic. As Promier

became better known in the PPE industry, it was approached by Orion Capital.

        2.      Promier and Orion Capital entered into an oral agreement by which Orion Capital

would work as a sales representative on Promier’s behalf, facilitating conversations between

Promier and third parties who were interested in purchasing Promier’s PPE. With the exception of

one unprofitable deal, Orion Capital worked on a commission-basis, earning a small percentage of

profits for any sales it was able to facilitate as a sales representative.


                                                    1
      Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 2 of 22 PageID #:2




       3.      Orion Capital continued working as a sales representative on Promier’s behalf for

several months, without incident. During this time period, Orion Capital contributed only a

pittance to the millions of dollars of PPE that Promier purchased and sold to customers, was not

responsible for importing materials, had no risk in the enterprise, and did not direct the enterprise.

Orion Capital’s primary responsibility was to find potential customers and, occasionally, help

service or collect payment from such customers after PPE was supplied by Promier.

       4.      This dispute arose when Promier offered to pay Orion Capital a significant amount

of money for its work, but Orion Capital insisted it deserved half of all profits made on PPE sales

as a “joint venture” with Promier.

       5.      Orion Capital is currently threatening to sue Promier for $6 million under a joint

venture or partnership theory. Against this backdrop, Promier seeks a declaration from the Court

that Orion Capital was not a joint venture or a partner in Promier’s sales of PPE—but was nothing

more than a sales representative entitled to a commission on sales it brokered.

                                                PARTIES

       6.      Promier is a corporation organized under the laws of Illinois with its headquarters

and principal place of business in Peru, Illinois. Promier exports hard goods throughout various

industries, under various household brands from China into the United States. These goods include

flashlights, work lights, batteries, and PPE.

       7.      Upon information and belief, Orion Capital is a limited liability company organized

under the laws of Virginia with its headquarters and principal place of business in Martinsville,

Virginia. Orion Capital is a private equity firm.




                                                    2
       Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 3 of 22 PageID #:3




                                 JURISDICTION AND VENUE

        8.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a) because complete diversity exists between the parties and the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, (viewing Defendant’s

threatened claim of $6 million as an affirmative controversy).

        9.     This Court has jurisdiction over Orion Capital and this matter pursuant to, inter

alia, 735 ILCS 5/2-209(a)(1) & (7), because Orion Capital knowingly and intentionally sought

out, entered into an agreement with, and did business—namely the PPE business at issue in this

litigation—with a citizen of this State for the express purpose of taking advantage of business

connections between that citizen and the State of Illinois.

        10.    Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because of the

substantial connections of this case to the Northern District of Illinois, including, inter alia,

Promier is a resident of this district, the harm suffered if a declaratory judgment is not granted will

be directed towards residents of this district, and Orion Capital is subject to jurisdiction in this

district.

                                   FACTUAL ALLEGATIONS

        11.    For over 10 years, Promier has been designing, developing, importing and selling

a wide variety of goods throughout various industries and under various household brands,

including products such as flashlights, work lights and batteries.

        12.    Promier imports many of these products from China and maintains offices

throughout China. Promier’s products at times are found in as many as 100,000 retail stores across

the United States.




                                                  3
      Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 4 of 22 PageID #:4




        13.     In March of 2020, as the COVID-19 pandemic exploded in the United States and

health care facilities were in desperate need of supplies, Promier pivoted its business to help solve

the demand for PPE products. For example, Promier began supplying a wide variety of customers

with PPE products, including the State of Illinois Governor’s Office and the Illinois Emergency

Management Agency.

        14.     In 2020, a third-party businessman who was purchasing PPE from Promier

introduced Promier to Mr. Richard Hall (“Hall”), purportedly the Managing Director of Orion

Capital. Orion Capital is a small private equity firm, managed and directed by Hall.

        15.     Hall proposed to Promier that he could use his business connections at Orion

Capital to introduce Promier to a variety of customers interested in purchasing PPE.

        16.     It was particularly important to Hall that Promier had an established track record of

doing business with state government agencies in Illinois, as Hall knew these connections would

establish Promier’s credibility with other government agencies or large organizations.

        17.     To this end, on April 14, 2020, while the parties were establishing their relationship,

Matt Pell of Promier wrote to Richard Hall and Scott Weiland (also with Orion Capital, on

information and belief) to explain Promier’s business—including its recent, significant, PPE

transactions with the State of Illinois:

                Hi Richard and Scott,

                It was a pleasure speaking with you both just now. Please see
                attached and below info providing just a bit of information about our
                company, Promier Products, Inc. and also how we can service your
                needs, whatever those needs may be. We have been exporting
                products out of China for 10 years, and we are also working with the
                State of Illinois Governor’s Office and IEMA to supply PPE
                products. We are currently shipping out about 200k-500k units of
                products every day from our factories.




                                                  4
      Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 5 of 22 PageID #:5




          18.   From this same e-mail, it is plain that Orion Capital was seeking to do business

with Promier, where Pell agreed to provide price quotes for specific PPE that Orion Capital was

trying to sell to Duke University. Pell stated:

                I will work tonight to get quotes together on the following: Shoe
                Covers (500k pair MOQ), Nitrile Gloves (200k pair MOQ),
                Bouffant Caps (250k MOQ)

          19.   From this same e-mail, Pell also explained how to submit a purchase order and

agreed to get quotes for specific PPE that Orion Capital was trying to sell to Duke University. Pell

stated:

                Submitting a Purchase Order to Promier Products, Inc:

                Please submit a formal Purchase Order according to the instructions
                below. Here's what we need included on a Purchase Order:

                1) Items Ordered & Quantities of Each Item Ordered

                2) Shipping Terms: Promier will arrange and pay for the logistics
                (unless otherwise noted)

                3) Payment Terms: Generally 50% Deposit to start Production or
                reserve stock; 50% Due once Goods are Ready to Ship; some items
                may vary

                4) Payment Methods: Wire Transfer (Wire Instructions Attached)

                5) Ordering From:

                Promier Products, Inc

                350 5th Street, Suite 266

                Peru, IL 61354

                FDA Owner/Operator Number: xxxxxxxx

                FEIN Number: xxxxxxxx (Promier Products, Inc.)

                6) Customer Business Name, Address, Phone Number, Email, and
                Accts Payable Contact

                7) Date of Purchase Order

                                                  5
      Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 6 of 22 PageID #:6




               8) Customer Signature on Purchase Order

               9) Note must be included on Purchase Order that says "Non-
               Cancelling"


Orion Capital’s Richard Hall Acts As A Sales Representative

       20.     The parties agreed orally that Hall could begin making introductions—but reached

no immediate agreement as to the capacity in which Hall or Orion Capital would act for or with

Promier. At this juncture, neither Hall nor Orion Capital made any kind of monetary investment

into Promier. Tellingly, Promier did not look to Hall or Orion Capital to organize its PPE business,

assist it in obtaining PPE supply relationships, or any other facet of the business.

       21.     In his role as a sales representative of Promier, Hall engaged in e-mail exchanges

such as the following, on April 4-5, 2020, with government officials in the Commonwealth of

Virginia responsible for acquiring protective masks:




                                                  6
      Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 7 of 22 PageID #:7




        22.     In his email, Hall was providing introductions of “[h]is contact”—i.e., Promier—

with “the ability to procure up to 15 million KN95 masks.” There is no evidence pertaining to this

deal to support the notion that the parties were “partners” or in a “joint venture.” Furthermore,

Hall was utilizing Promier’s success with the State of Illinois (“Illinois just procured 2 million

[masks] from this contact”) in order to solicit business with the Commonwealth of Virginia.

Neither Hall nor Orion Capital played any role in this sale of 2 million masks by Promier to the

State of Illinois.

        23.     On April 9, 2020, Hall ghost wrote an e-mail for Cody Grandadam, Promier’s

President, to send to the Commonwealth of Virginia. In that e-mail, Hall again described himself

as Promier’s “introducing agent,” and explained that Promier is the “actual importer” and “selling

entity” of PPE. Hall’s e-mail is provided below.




                                                7
      Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 8 of 22 PageID #:8




          24.   On April 16, 2020, Pell sent the e-mail excerpted below to Rhonda Barnett at

Orlando Health, a potential customer, copied Hall, and explained that: “Richard Hall (Orion

Capital) is operating as a Sales Representative for our company, Promier Products, Inc., simply

providing assistance and facilitating communication between myself (Promier) and potential

partners.”




          25.   Neither Hall nor Orion Capital objected to Pell’s description of “Richard Hall

(Orion Capital) as operating as a Sales Representative for” Promier to Ms. Barnett at Orlando

Health.




                                               8
      Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 9 of 22 PageID #:9




       26.     Similarly, with respect to PPE sold to the State of Texas—specifically to the Texas

Department of Emergency Management (“TDEM”)—Orion Capital acted plainly as nothing more

than a sales representative.

       27.     To begin with, Promier’s Matt Pell provided the very contact from TDEM to Orion

Capital. He suggested that Orion Capital call a specific individual at TDEM and he provided a

packet of information about the PPE Promier could provide to TDEM for Orion Capital to share.

       28.     Indeed, when Orion Capital communicated with TDEM (before Promier found the

name of a specific individual to which Orion Capital should direct its communications), it did

nothing more than introduce TDEM to Promier, whom Orion Capital “represent[ed].”:




       29.     Mr. Weiland’s representation of Orion Capital’s role—“I represent Promier

Products”—is in keeping with how Promier explained who Orion Capital was in relation to the

TDEM transaction: a “Sales Representatives for us and aiding in client communication.”




                                                9
    Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 10 of 22 PageID #:10




       30.     The relationship between Promier and its sales representative, Orion Capital, did

not change with time. In fact, on May 23, 2020, Hall wrote, in an e-mail excerpted below, to a

Promier client: “Again, I like you; I am merely an arm’s length advisor on this situation with no

skin in the game other than to say Promier is a trustworthy business with real employees and actual

customers.” (emphasis added).




                                                10
    Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 11 of 22 PageID #:11




Promier Provides 97 Percent Of The Financing, At Significant Risk, For The PPE Business

       31.     Between April 2020 and January 2021, Promier sold $27.9 million in PPE to two

primary customers it met in connection with Orion Capital—Duke University and the State of

Texas—and a handful of much smaller volume customers. Because the Duke University and State

of Texas transactions accounted for the largest deals that Orion Capital was able to broker on

behalf of Promier (sales to the remaining customers amounted to only $115,000 in revenue), the

Complaint references them exclusively.

       32.     Promier’s direct cost of the PPE products sold to Duke University and the State of

Texas (i.e., purchase price paid to the factory, tariffs, shipping expenses, and taxes) was

approximately $16 million. Promier fronted the vast majority of the purchase price for these PPE

products. Indeed, Promier borrowed millions of dollars and leveraged its assets in order to obtain

PPE to meet customer demands, including but not limited to the PPE demands of Duke University

and the State of Texas.




                                               11
    Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 12 of 22 PageID #:12




       33.     Incidental costs related to the PPE products sold to Duke University and the State

of Texas was another $1.3 million. Promier covered all of the incidental costs relating to these

transactions, including but not limited to warehouse facilities, insurance, and employee salaries.

       34.     With limited exception, Orion Capital did not contribute to these direct costs or

incidental costs. In fact, on May 15, 2020, Promier sought Orion Capital’s help in obtaining a $5

million loan in connection with PPE products needed to fill orders from the Texas Department of

Emergency Management (“TDEM”). Neither Hall nor Orion Capital assisted in raising these

funds in any way.

       35.      Instead, between May 29 and June 8, 2020, Promier borrowed $2,000,000 from a

private source that required repayment and imposed 10 percent interest on the loan. In addition,

Promier had to pledge its corporate office building (with a monthly rent roll in excess of $35,000)

as collateral for this loan. Previously, the building had been completely unencumbered.

       36.     In addition, by May 29, 2020, Promier had completely used a $4.5 million line of

credit that it had with its primary bank, First Midwest Bank. This line, which Promier used to fund

the purchase of PPE, was personally guaranteed by Cody Grandadam, Promier’s President, and

two of his other business partners—Tim and Michael Turczyn.

       37.     Similarly, on June 24, 2020, in a conversation in which Orion Capital was trying to

determine why a specific shipment of PPE from China was delayed, Promier notified Hall that the

delay was attributable to Promier owing two million dollars for PPE products from China, for

which it did not then have the funds to pay. As the text excerpt below shows, Hall did not offer to

front the necessary funds or put himself at risk, the way Promier had done. Instead, Hall simply

replied, “F***.”




                                                12
     Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 13 of 22 PageID #:13




        38.     Ultimately, the only capital contribution that Orion Capital made consisted of

$345,000 in loans that it fronted for the purchase of PPE sold to Duke University in three

transactions totaling $623,920. Promier repaid these loans in full in a manner of weeks.

        39.     When considering Orion Capital’s $345,000 in loans and the $17.3 million in total

expenses, Promier provided 97 percent and Orion Capital provided merely 3 percent of the

expenses. Put differently, Orion Capital loaned money to fund 2 percent of all of the PPE products

that Promier sold to customers introduced to it by Orion Capital. These de minimis percentages

hardly resemble a joint venture—nor should any agreement as to how to compensate Orion Capital

for the transactions including its loans apply to the entire venture. 1



1
  On April 15, 2020, in an e-mail related to one of these transactions, Promier’s Matt Pell provided Orion
Capital with the prices it had to receive for the PPE products it was providing to customers, but also stated
that, “As Cody has explained, you guys are free to markup above these prices, and we will split whatever
the markup may be, but at minimum, those are the prices that our company must charge to the customer.”
Again, an agreement to split a markup Orion Capital may or may not have obtained above Promier’s
proposed prices on 2 percent of the total transactions is hardly an indicator of the parties’ overall
compensation arrangement.


                                                     13
    Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 14 of 22 PageID #:14




Promier Controlled The PPE Business

       40.     Not only did Promier bear virtually all of the risk and provide 97 percent of the

capital for these $27.9 million in sales, but Promier also controlled the PPE business.

       41.     Orion Capital’s role was limited to finding customers, facilitating communication

with Promier, occasionally advising customers of order status, occasionally collecting money from

customers, and taking information Promier provided it in order to register Promier—not a separate

joint venture, but Promier—to sell PPE in other states.

       42.     On the other hand, Promier’s staff took customer orders, procured pricing for

products, compiled pricing and bids, financed orders, oversaw product importation, and managed

customer invoicing and payment. In these transactions, Orion Capital acted only as a middle-man,

ferrying approved information from customers and funneling back information and data from

Promier to the customers.

       43.     A May 9, 2020 email from Promier’s Pell to Orion Capital’s Weiland forwarded

information and instructions for Weiland on to best respond to TDEM. This email, excerpted

below, emphasized that Promier was in complete control of the parties’ business and directed how

exactly how Orion Capital would represent it.




                                                14
    Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 15 of 22 PageID #:15




       44.     Furthermore, for each transaction, Promier—through its extensive resources in

China—procured PPE products, which comprised overseeing the production, packaging,

importation, warehousing and shipment of the PPE products.

       45.     Over time, Promier even communicated updates to Duke University regarding

product shipments and factory-related quality controls, as demonstrated in the following e-mail

from Promier’s Matt Pell to Duke University’s William Trofi in November, 2020:




       46.     Typically, Promier would oversee the process of packing PPE products in quantities

needed to meet customer expectations in China. In addition, Promier would have PPE products

shipped to its warehouse facility in Peru, Illinois, where its staff was responsible for unloading and

staging the products for domestic shipment to customers.

       47.     Occasionally, Promier would have PPE products shipped to a third-party

transshipment facility, where Promier would contract to have the goods repackaged (if needed)

and shipped to the customer’s final destinations.

       48.     Promier handled the logistics of eighty-four (84) air and ocean shipments of PPE

products during the course of the parties’ dealings.

                                                 15
    Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 16 of 22 PageID #:16




       49.     On one occasion, Hall volunteered to oversee the sorting and repackaging effort of

thirteen (13) air shipments of PPE products that had been consolidated in a transshipment facility

in Texas. All the services performed while in Texas involved standard practices for consolidating

multiple shipments into a single order, including repackaging the products, placing appropriate

labels and stickers on the products, shrink-wrapping the products, and palletizing them.

       50.     Orion Capital’s oversight of the consolidation of thirteen (13) air shipments into

one order for the State of Texas—reflecting 13.4 percent of the total shipments in the parties’

business relationship—does not support Orion Capital’s claim that it exercised meaningful control

over the parties’ business dealings.

       51.     Indeed, most tellingly, Promier decided to which customers it would sell PPE, at

what prices, and on what terms. No one at Orion Capital ever had authority to enter into any sort

of agreement regarding Promier’s sale of PPE products absent Promier’s approval.

       52.     In addition, Orion Capital played only a nominal role in getting Promier registered

to sell PPE in various states. Promier was registered to sell PPE in the State of Illinois before

Orion Capital solicited Promier’s business in April 2020.

       53.     Orion Capital took information compiled by Promier and helped Promier get

registered in other states—most notably North Carolina and Texas. But, this effort does not

indicate any kind of “joint control over the PPE business” for at least three reasons. First, Orion

Capital did not register some form of joint venture to sell PPE; instead, it registered Promier, an

existing entity with considerable experience selling and supplying PPE to customers. Next,

Promier had to do the work to compile information needed for PPE applications; Orion Capital

simply filed the information. And, finally, the act of filing an application with Promier’s




                                                16
    Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 17 of 22 PageID #:17




permission and Promier’s information is more in keeping with being an agent or a clerk; it is not

the kind of high-level management activity that demonstrates “joint control” over a business.

Orion Capital and Promier Separately Engage In PPE Business

       54.       Prior to Hall and Orion Capital agreeing to act a sales representative of Promier,

Promier was selling PPE products to various customers.

       55.       Even after Orion Capital and Promier began working together, Promier continued

to conduct its own business selling PPE products directly to customers, separate and apart from

Orion Capital.

       56.       Promier had no need to enter into a joint venture relationship with Orion Capital to

sell PPE products to customers.

       57.       Orion Capital also continued to sell PPE products, namely bouffant caps, gloves,

and shoe covers, separate and apart from its relationship with Promier.

       58.       At no point were Orion Capital and Promier in an exclusive selling relationship for

PPE products.

       59.       Orion Capital was not the first nor the only sales representative that Promier

employed to assist in sales transactions. Promier employs other agents to act as sales

representatives to sell its products, operating on a commission sales basis with them.

Orion Capital Demands An Even Split Of All Profits

       60.       In January of 2021, the parties’ relationship went sideways.

       61.       Perhaps buoyed by the success enjoyed from the risks Promier had taken, Orion

Capital contended—for the very first time in the parties’ relationship—that it was in a joint

venture with Promier.      Based upon its joint venture contention, Orion Capital demanded that

Promier pay it $6 million for its “efforts” since March of 2020.



                                                  17
    Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 18 of 22 PageID #:18




        62.     Orion Capital’s demand—which it recently “discounted” to $5.5 million—is

completely out of proportion with the role it played in the relevant transactions. Orion Capital did

not finance 97-98 percent of the entire expense of these transactions. Orion Capital did not take

on the risk from these transactions, where Promier and its principals took personal and business

risk to raise the funds needed to finance these transactions. Orion Capital did not direct the

business, either, acting as a mere middleman.

        63.     Despite the parties’ attempts to resolve this dispute, Orion Capital has continued to

tout itself as being in a joint venturer, aggressively demanding that Promier pay $5.5 million for

Orion Capital’s “efforts.” Neither Hall nor Orion Capital is entitled to a financial windfall from

Promier.

                                              COUNT I

                                       Declaratory Judgment

        64.     Promier incorporates and re-alleges the factual allegations set forth in the other

paragraphs of this Complaint as if fully set forth herein.

        65.     Promier contends that it is not currently, nor has it ever entered into a joint venture

agreement of any kind with Orion Capital and the extent to which Orion Capital alleges otherwise

is both legally and factually flawed. Under Illinois law, there are five key elements that must be

met in order to prove a joint venture or partnership exists: “(1) an express or implied agreement

to carry on a joint enterprise, (2) a manifestation of that intent by the parties, (3) a joint propriety

interest, as demonstrated by the contribution of property, finances, effort, skill or knowledge by

each party to the joint venture, (4) some degree of joint control over the enterprise, and (5) a

provision for the parties to share in both the profits and losses of the enterprise.” Yokel v. Hite, 348

Ill. App. 3d 703, 709 (2004).



                                                  18
    Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 19 of 22 PageID #:19




        66.     First, Orion Capital is unable to show a scintilla of evidence that the parties had the

requisite meeting of the minds necessary to create a joint venture. Orion Capital cannot produce

any document or identify any conversation that expressly showcases an intent, understood by both

parties, to carry on as joint-venturers.

        67.     The small Duke University transactions that Orion Capital claims evinces such an

intent are separate transactions in which the parties agreed to split the markup above the minimum

price Promier needed to receive to cover its product costs. In other words, once Promier was made

whole, the parties agreed to split some incremental, additional, profit. This does not evidence a

joint venture, in which parties would be expected to split all profits and expenses 50/50.

        68.     Second, as is well-established above, the conduct displayed by both parties to third

parties demonstrates that the only relationship the parties intended to form was that of a principal

and agent. As stated above, Orion Capital’s own words show that it was only ever acting at the

direction of Promier both “with no skin in the game” and operating at “arms-length.”

        69.     Third, the parties did not jointly share the risks of the PPE business. Instead,

Promier financed 97 percent of the transactions, at great risk to itself and its founders, who were

on the hook for millions of dollars in loans. Orion Capital provided 3 percent of the expenses for

three small transactions with Duke University. This nominal risk does not support a finding that

Orion Capital and Promier were engaged in a joint venture to sell $27.9 million in PPE products.

        70.     Fourth, Orion Capital had no say in the direction of Promier’s PPE business for

which it hounded Promier to be involved with in the first place. Promier has always been the sole

decision-maker and had full discretion over all aspects of the business. Orion Capital was never

consulted for determinative input on any decisions related to the business as all parties knew the

business belonged to Promier. Orion Capital required Promier’s express authorization before



                                                  19
    Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 20 of 22 PageID #:20




moving forward with any plans in the business. Orion Capital’s assistance in repackaging one

order (made up of 13 shipments out of nearly 100 total shipments) does not evince “control” over

the business, nor does Orion Capital’s ministerial work in filing applications with information and

approval provided by Promier.

       71.     Fifth, as there is no document that Orion Capital can offer that encapsulates an

intent to create a joint venture between the parties, there is likewise no provision it can point to

that stipulates the parties agree to split profits. Again, as discussed above, the Duke University

arrangements do not involve splitting profits and losses—they involve Promier allowing Orion

Capital to share some incremental profits after Promier is made whole on PPE products ordered

and imported by Promier.

       72.     By reason of the foregoing, an actual and justiciable controversy exists between the

parties and each of them, which may be determined by a judgment of this Honorable Court.

Pursuant to 28 U.S.C. §§ 2201 and 2202, this Honorable Court has the power to declare and

adjudicate the rights and liabilities of the parties hereto under the terms and provisions of the

parties’ relationship referred to herein and to adjudicate the final right of all parties and to give

such other and further relief as may be necessary to enforce same.

       WHEREFORE, Promier respectfully requests the court to enter a judgment:

               (a)     declaring that the parties have not entered into a joint venture together;

               (b)     awarding Plaintiff its reasonable attorney’s fees and costs pursuant to 42

       U.S.C. § 1988(b); and

               (c)     granting such other and further relief as the Court may deem equitable and

       just.




                                                 20
    Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 21 of 22 PageID #:21




Dated: February 24, 2021                     Respectfully submitted,


                                               s/ Vincent P. (Trace) Schmeltz III
                                             Vincent P. (Trace) Schmeltz III
                                             Megan Krivoshey
                                             BARNES & THORNBURG LLP
                                             One N. Wacker Drive, Suite 4400
                                             Chicago, Illinois 60606
                                             Telephone: 312-214-5602
                                             Fax: 312-759-5646
                                             tschmeltz@btlaw.com
                                             mkrivoshey@btlaw.com




                                        21
    Case: 1:21-cv-01094 Document #: 1 Filed: 02/24/21 Page 22 of 22 PageID #:22




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 24, 2021, I electronically filed the foregoing Complaint
for Declaratory Judgment with the Clerk of the Court using the Court’s CM/ECF service, which
will send notice to all counsel of record listed below.


William M. Stanley
THE STANLEY LAW GROUP
13508 Booker T. Washington Highway
Moneta, VA 24121
bstanley@vastanleylawgrou.com

                                                      s/ Vincent P. (Trace) Schmeltz III
                                                     Vincent P. (Trace) Schmeltz III




                                                22
